      Case: 1:19-mj-09233-WHB Doc #: 1-1 Filed: 09/04/19 1 of 5. PageID #: 2


                                                                               1:19 MJ 9233

                                AFFIDAVIT IN SUPPORT OF
                                 A CRIMINAL COMPLAINT

       I, Michael Thomas, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      This affidavit is in support of a criminal complaint against Robert BERMAN,

Todd BROWN Jr., Dakota WALTERS and Salim WOMACK, for violations of Title 21, United

States Code, Sections 841(a)(1) and 846, Conspiracy to Possess with the intent to Distribute a

Controlled Substance.

       2.      I am a Special Agent with the Department of Homeland Security, U. S.

Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”), and have

been with HSI and its legacy agencies since 2002.

       3.      Your Affiant has been employed by Homeland Security Investigations and its

legacy agencies since 2002, assigned to the Chicago, Illinois office for approximately eight years

and the Cleveland, Ohio office for approximately eight years. Your Affiant is currently assigned

to a Document and Benefit Fraud Task Force.

       4.      As a Special Agent of HSI, your Affiant received basic investigative training at

the Federal Law Enforcement Training Center, in Glynco, Georgia. Your Affiant has received

field training and accrued practical experience in advanced investigative techniques which

include, but are not limited to, surveillance, undercover operations, interview and interrogation

techniques, installation and monitoring of Global Positioning Systems (“GPS”), informant

recruitment and control, search warrant and case preparation, and interception and analysis of

recorded conversations including the participation in Title III wiretap investigations.




                                                 1
      Case: 1:19-mj-09233-WHB Doc #: 1-1 Filed: 09/04/19 2 of 5. PageID #: 3



       5.      Your Affiant has been involved in numerous investigations that led to arrests,

drafting and executing search warrants, coordinating undercover operations and supervising the

activities of informants who have provided information concerning individuals who participate

in criminal activities. Your Affiant is familiar with the terminology used by persons involved in

these criminal activities, including the illicit distribution of controlled substances, the modus

operandi of persons involved with such acts, including the knowledge that persons involved in

the criminal activity, frequently attempt to conceal their identities, the locations at which the

illicit transactions occur, and the laundering of proceeds from the illicit activity to “plain”

currency. These people are also known to have vehicles, properties, utilities, and other items

purchased in the name of others to conceal their relationship between financial activities and

illicit activities. Your Affiant is also aware that criminals routinely carry and utilize two or more

telephones to compartmentalize the associates with whom they communicate; separating

customers, counterparts, and suppliers.

       6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                                       PROBABLE CAUSE

       7.      On September 3, 2019, Special Agents from Homeland Security Investigations

(HSI) Cleveland, Ohio responded to the area of West 130th and Brookpark Road, Cleveland,

Ohio to assist HSI Columbus, Ohio with the surveillance of a Columbus based subject suspected

of distributing narcotics (SUB-1).




                                                  2
       Case: 1:19-mj-09233-WHB Doc #: 1-1 Filed: 09/04/19 3 of 5. PageID #: 4



        8.     HSI Cleveland agents assisted HSI Columbus with surveillance on SUB-1.

During this surveillance SUB-1 entered the Life Storage facility, located at 4976 W 130th Street,

Cleveland, Ohio. Life Storage provides rental storage units on a month-to-month basis.

        9.     Special Agent (SA) Tim Stark observed SUB-1’s vehicle parked tailgate to

tailgate with a Budget rental box truck. SA Stark observed an exchange between the occupant of

the box truck later identified as BERMAN and SUB-1. After the exchange, SUB-1 departed the

area. HSI Cleveland maintained surveillance on the box truck still parked in the Life Storage

facility.

        10.     SA Stark observed BERMAN load boxes from the box truck to a storage unit in

the Life Storage.

        11.    SA Stark observed BERMAN meet with a red Dodge Ram. The occupants of

Dodge Ram later identified as Dakota WALTERS and Salim WOMACK, loaded several boxes

that they received from BERMAN into the bed of the pickup truck and departed. Agents

maintained surveillance on the both the box truck and the red Dodge Ram.

        12.    As the red Dodge Ram travelled east down Brookpark Road, two marked

Cuyahoga County Sheriff’s Vehicles approached the Ram from behind. The red Dodge Ram

abruptly moved to the turn lane to enter the Home Depot. Agents and officers conducted an

investigative stop where a sheriff’s canine alerted to the presents of a narcotic odor in the red

Dodge Ram. A search of the Ram revealed approximately eighteen (18) boxes containing

suspected marijuana vape cartridges. The occupants of the red Dodge Ram, Dakota WALTERS

and Salim WOMACK, were arrested for possession with the intent to distribute a controlled

substance and conspiracy to possess a controlled substance with the intent to distribute.




                                                  3
       Case: 1:19-mj-09233-WHB Doc #: 1-1 Filed: 09/04/19 4 of 5. PageID #: 5



        13.      SA Stark, still surveilling the Life Storage, observed BERMAN meet with an

individual driving a grey Dodge minivan, later identified as Todd BROWN Jr. SA Stark

observed an exchange between BERMAN and BROWN. As both the grey Dodge minivan and

the Budget rental box truck departed the Life Storage facility, agents conducted an investigative

stop of both vehicles. Agents recovered approximately nine (9) boxes of suspected marijuana

plants from the grey minivan. Agents arrested BROWN for possession with the intent to

distribute a controlled substance and conspiracy to possess a controlled substance with the intent

to distribute.

        14.      The search of the Budget rental box truck resulted in the seizure of two bags of

bundled U.S. Currency, totaling an amount of $211,755. BERMAN was arrested for conspiracy

to possess a controlled substance with the intent to distribute.

        15.      A sheriff’s canine alerted to the presents of a narcotic odor from the storage unit

that BERMAN was previously observed entering. Agents contacted the renter of the storage

garage, C.K.. C.K. granted agents consent to search the garage. Agents seized approximately

Nineteen (19) boxes of suspected marijuana.




                                                   4
      Case: 1:19-mj-09233-WHB Doc #: 1-1 Filed: 09/04/19 5 of 5. PageID #: 6



                                           CONCLUSION

       16.     Based upon the foregoing facts, there is probable cause to believe Robert

BERMAN, Todd BROWN Jr., Dakota WALTERS and Salim WOMACK committed a violation

of Title 21, United States Code, Sections 841(a)(1) and 846, Conspiracy to Possess a Controlled

Substance with the Intent to Distribute.


                                                    ____________________________________
                                                    Michael Thomas
                                                    Special Agent
                                                    Homeland Security Investigations


Sworn to via telephone after submission
by reliable electronic means this 4th Day of September, 2019.
Fed. R. Crim. P. 4.1 and 41(d)(3.



________________________________________________
 __________________
                 _ ____
                     _____
                        ____
HONORABLE
 ONORABLE WI WILLIAM
               ILLIAMMH  H. B
                            BAUGHMAN, JR.
UNITED STATES MAGISTRATE JUDGE




                                                5
